ACCEPTED
                                                                                                    03-14-00726-CV
                                                                                                            5782112
                                                                                         THIRD COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                               ALLISON & WARD                                                 6/23/2015 10:38:40 AM
                                      ATTORNEYS AT LAW                                            JEFFREY D. KYLE
                                                                                                             CLERK
                                 7718 Wood Hollow Drive, Suite 220
                                        Austin, Texas 78731
AdamS. Ward                  (512) 474-8153 Fax (512) 474-9703                 Keely A. Allison

                                     Fed. Tax 10#XX-XXXXXXX                   RECEIVED IN
                                                                        3rd COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                        6/23/2015 10:38:40 AM
                                             June 22, 2015
                                                                            JEFFREY D. KYLE
                                                                                 Clerk


VIA ELECTRONIC FILING

Jeffrey D. Kyle, Clerk
Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547

       Re:    Court of Appeals Number:       03-14-00726-CV
              Trial Court Number:            13-2658

              Style: Texas San Marcos Treatment Center, L.P. d/b/a San Marcos Treatment
                     Center v. Veronica Payton

Dear Mr. Kyle:

      Please be advised that Plaintiffs counsel in the above-entitled and numbered action has
changed, effective immediately to:

              Allison & Ward Attorneys at Law
              7718 Wood Hollow Drive, Suite 220
              Austin, Texas 78731
              Phone: (512) 474-8153
              Fax: (512) 474-9703
              Email: allison-ward@sbcglobal.net

                                             Sincerely,
Jeffrey D. Kyle, Clerk
Court of Appeals
Third District of Texas
June 22, 2015
Page 2




xc:    Mr. Ryan L. Clement
       Serpe, Jones, Andrews, Callender & Bell, PLLC
       America Tower
       2929 Allen Parkway, Suite 1600
       Houston, Texas 77019
       (VIA FAX #713-452-4499)